

108 HR 4300 : Alexander Lofgren Veterans in Parks (VIP) Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 4300IN THE SENATE OF THE UNITED STATESJuly 30, 2021Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo direct the Secretary of the Interior and the Secretary of Agriculture to make free National Parks and Federal Recreational Lands Passes available to members of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Alexander Lofgren Veterans in Parks (VIP) Act.2.Recreation passesSection 805 of the Federal Lands Recreation Enhancement Act (Public Law 108–447; 118 Stat. 3385; 16 U.S.C. 6804) is amended—(1)in subsection (a)(4), by striking age and disability discounted and inserting age discount and lifetime; and(2)in subsection (b)—(A)in the heading, by striking Discounted and inserting Free and discounted;(B)in paragraph (2)—(i)in the heading, by striking Disability discount and inserting Lifetime passes; and(ii)by striking subparagraph (B) and inserting the following: (B)Any veteran who provides adequate proof of military service as determined by the Secretary.(C)Any member of a Gold Star Family who meets the eligibility requirements of section 3.2 of Department of Defense Instruction 1348.36 (or a successor instruction).; and(C)in paragraph (3)—(i)in the heading, by striking Gold star families parks pass and inserting Annual passes; and(ii)by striking members of and all that follows through the end of the sentence and inserting members of the Armed Forces and their dependents who provide adequate proof of eligibility for such pass as determined by the Secretary..3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, pro-vided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives July 29, 2021.Cheryl L. Johnson,Clerk